Exhibit 10.25

SEPARATION AGREEMENT, WAIVER and GENERAL RELEASE

This Separation Agreement, Waiver and General Release (“Agreement”) is made by
and between Sensus Metering Systems Inc. (the “Company”) and Barry W. Seneri
(“Employee”).

For good and valuable consideration, the sufficiency and receipt of which is
hereby acknowledged, the parties do hereby agree to terminate the employment
relationship and further agree, covenant and stipulate as follows:

 

1. Definitions.

a. References herein to the “Company” mean Sensus Metering Systems Inc. and any
other Sensus Metering Systems Group company, as well as their shareholders,
officers, directors, administrators, employees, agents, predecessors,
successors, and assigns.

b. References herein to “Employee” or “you” mean Barry W. Seneri and his or her
agents, attorneys, personal representatives, executors, administrators, heirs,
beneficiaries, successors, and assigns.

c. References herein to “Parent” mean Sensus Metering Systems (Bermuda 1) Ltd.,
a company organized under the law of Bermuda.

d. References herein to the “Stockholders Agreement” mean that certain
Management Subscription and Stockholders Agreement, dated March 5, 2004, among
Parent, you and the other parties thereto.

e. References herein to the “Restricted Share Agreement” mean that certain
Restricted Share Agreement, dated March 5, 2004, between you and Parent.

 

2. Conclusion of Employment.

Both you and the Company agree that your employment with the Company shall be
terminated effective March 31, 2007 (the “Termination Date).

 

3. Special Separation Benefit.

a. During the period between the Termination Date and January 31, 2008 (the
“Severance Period”), the Company agrees to pay you a total of $208,340 by paying
you twice monthly a separation payment of Ten Thousand Four Hundred Seventeen
Dollars ($10,417) less any deductions required by law and for your contributory
Health, Dental and Vision insurance premiums. In addition, the Company will pay
you for all unused vacation in accordance with Company policy.

b. The Company agrees to continue your previous Health, Dental and Vision
insurance coverage through the end of the Severance Period as if you were a
continuing employee, however, you will not be eligible for any other benefits
provided by the Company to employees. You will remain responsible for any
co-payments, premiums or deductibles you would otherwise make. You will be
solely responsible for COBRA payments in full after the end of the Severance
Period should you elect to continue Health and Dental insurance coverage after
that date.

c. The Company agrees to allow you to continue personal use of the Company
leased vehicle in your possession through the Severance Period. Your use of the
vehicle will continue to be subject to the provisions of the Sensus Metering
Systems North American Executive Employee Company Vehicle policy.



--------------------------------------------------------------------------------

Seneri Separation Agreement

March 16, 2007

Page 2 of 5

 

d. The Company agrees to allow you to take ownership of the personal laptop
computer in your possession at no cost to you.

e. The Company agrees to provide you with professional outplacement services for
a period of three months through Right Management Consultants office in
Pittsburgh.

f. You acknowledge that the above payments and the other consideration provided
in this Agreement constitute a Special Separation Benefit in excess of any
amount the Company may be obligated to provide to you as a terminating employee
under Company policy.

 

4. Treatment of Equity.

a. With regard to the equity securities of Parent which you own (“your shares”),
subject to clauses (c) and (d) below, Parent hereby agrees to not exercise its
rights to repurchase your shares pursuant to the Stockholders Agreement and the
Restricted Share Agreement.

b. Notwithstanding Section 2(a) of the Restricted Share Agreement, but subject
clauses (c) and (d), below, those of your shares that are subject to the
Restricted Share Agreement and which have not heretofore vested in accordance
therewith shall not be forfeited as a result of the termination of your
employment and shall continue to vest in accordance with and subject to the
terms of the Restricted Sale Agreement.

c. In consideration of the agreements set forth in clauses (a) and (b) above, as
a condition precedent thereto, you hereby agree, concurrently herewith, to
execute and deliver to the Company the Custody Agreement provided by the
Company, together with the original share certificates in respect of your shares
and such proxies and share transfer documents contemplated by such Custody
Agreement as are provided by the Company.

d. Notwithstanding the foregoing, if you breach or otherwise fail to comply with
the covenants addressing non-competition and related matters set forth in
Section 9 of the Stockholders Agreement or Section 3 of the Restricted Share
Agreement (including, without limitation, by accepting employment with a
Competitive Business (as defined)), or any provision of this Agreement, the
agreements set forth in clauses (a) and (b) of this Section 4 shall thereupon be
null and void.

 

5. Waiver, General Release, and Covenant Not to Sue.

In return for the Special Separation Benefit set forth in Section 3 above, and
the agreements set forth in Section 4, above, you hereby unconditionally waive,
release, acquit, covenant not to sue and forever discharge the Company with
respect to any and all charges, complaints, claims, liabilities, obligations,
promises, demands, costs, losses, debts, expenses (including attorneys’ fees and
costs actually incurred) and future compensation of any kind or nature
whatsoever, in law or equity, including those arising directly or indirectly
from or relating in any way to your employment with the Company, the conclusion
of that employment, and any other acts, events, communications or omissions
through the date this Agreement is executed, whether now known or are later
discovered (the “claims”).

Such claims include, but are not limited to, any and all claims pursuant to the
Age Discrimination in Employment Act of 1967, as amended; Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Employee
Retirement Income Security Act; the Equal Pay Act; Section 1981 of the Civil
Rights Act of 1866; the Uniformed Services Employment



--------------------------------------------------------------------------------

Seneri Separation Agreement

March 16, 2007

Page 3 of 5

 

and Reemployment Rights Act of 1994 ; the Rehabilitation Act of 1973; the Fair
Labor Standards Act; the Americans with Disabilities Act; the Family and Medical
Leave Act, the Pennsylvania Human Relations Act, as amended; and all claims
under any other federal or state laws, local ordinances, common law, including
public policy claims. Such claims further include any claims you may have for
unemployment compensation, or may have pursuant to any internal grievance
procedure at the Company. You do not, however, release any claims that may arise
after the date this Agreement is executed.

 

6. Confidentiality.

As a material condition precedent to your right to receive the Special
Separation Benefits described in this Agreement, you covenant and agree:

a. That you will not reveal, or allow anyone else to reveal, the existence or
terms of this Agreement to any person agency, institution, company, or entity
unless you request and receive prior express written permission from the Company
to do so. You may make such disclosures as are required by law, including
disclosures to taxing agencies, and if necessary for the exercise of their
professional judgment, to your attorney or accountant, provided that you shall
inform such persons that the existence and terms of this Agreement are strictly
confidential and shall not be revealed to anyone else except as required by law.
You may discuss these terms with your spouse, provided that your spouse agrees
to abide by the confidentiality clause as stipulated in this paragraph.

b. That you will not take any action or make any comments which impugn, defame,
disparage, criticize, negatively characterize or cast in an unfavorable light,
the Company, its management, employees or practices or which disrupt or impair
its normal operations, except that nothing in this Agreement shall be
interpreted to limit your right to confer with counsel or to provide truthful
testimony pursuant to subpoena or notice of deposition or as otherwise required
by law.

c. That you will preserve in confidence and refrain from disclosing to anyone,
or using on your own behalf or on behalf of anyone else any Proprietary
Information of the Company which became known to you during your employment with
the Company. As used in this Agreement, Proprietary Information means
information relating to the business and operations of the Company that has not
been publicly released by any duly authorized Company representative, including,
without limitation, any technical, manufacturing, financial, sales, pricing,
customer or supplier information.

d. That you have or will return to the Company all property of the Company in
your possession including, without limitation, office equipment, computer
equipment, credit cards, keys, documents and Proprietary Information, except as
noted in Section 3, d. above.

e. That any breach of the provisions of this Section 6 shall constitute a
material breach of this Agreement.

 

7. Construction of Agreement.

a. This Agreement does not constitute and shall not be construed as an admission
by the Company of a violation of any statute or law or of wrongdoing of any
kind. You and the Company are entering into this Agreement solely for the
purpose of amicably resolving any and all issues relating to your employment and
its termination.



--------------------------------------------------------------------------------

Seneri Separation Agreement

March 16, 2007

Page 4 of 5

 

b. This Agreement contains all the promises and covenants made by you and the
Company with respect to its subject matter. There are no understandings,
promises, covenants or agreements between the parties that are not set forth
herein.

c. You and the Company understand and agree that each provision of this
Agreement is a separate and independent clause and that if any clause or
provision of this Agreement is held invalid, such invalidity will not affect the
validity of any other clause or provision of this Agreement.

 

8. Understanding and Acknowledgment.

a. You acknowledge that you have received a full and complete copy of this
Agreement.

b. You acknowledge that you were advised that you had twenty-one (21) days from
the date you received this Agreement (April 6, 2007) to review its terms and to
reflect upon them before deciding whether or not you wish to accept them. You
were further advised that during this period you had a right to consult with an
attorney about this Agreement, and you were encouraged to do so. By your
signature below, you acknowledge that you understand the terms of this
Agreement, are satisfied with them, and knowingly, freely and voluntarily agree
to accept them.

c. You are advised that this Agreement will not become effective or enforceable
for a period of seven (7) days after the date of its acceptance and execution by
you. During the 7- day period you shall have the right to change your decision
and to revoke this Agreement by hand delivering or faxing a notice to that
effect to Mike DeCocco, Vice President, Human Resources at the Company’s office.
No money and/or benefits payable solely by virtue of this Agreement shall be
made during the 21- day review period or the 7- day revocation period. If not
revoked during the 7- day period, this Agreement shall become effective and
legally binding on the parties, and the Company shall commence payment to you of
the Special Separation Benefit in accordance with the terms of this Agreement.

[Signatures follow]



--------------------------------------------------------------------------------

Seneri Separation Agreement

March 16, 2007

Page 5 of 5

 

I ACKNOWLEDGE THAT I HAVE READ AND UNDERSTAND THE TERMS AND CONDITIONS SET FORTH
IN THIS AGREEMENT AND ACCEPT THEM KNOWINGLY AND VOLUNTARILY.

 

Signature:

 

/s/ Barry W. Seneri

    Date signed:   3/30/2007   Barry W. Seneri      

 

STATE OF PA

 

)

   

)

  to wit:

COUNTY OF FAYETTE

 

)

 

Subscribed and sworn before me, a Notary Public in and for the jurisdiction
above this 30th day of March, 2007.

 

COMMONWEALTH OF PENNSYLVANIA  

Notarial Seal

Thomas Guappone, Notary Public

North Union Twp., Fayette County

My Commission Expires Dec. 26, 2008

 

 

 

/s/ Thomas Guappone

 

Notary

 

Member Pennsylvania Association Of Notaries     SEAL

 

AGREED AND ACCEPTED

Sensus Metering Systems Inc.

/s/ Michael J. DeCocco

By:

 

Michael J. DeCocco

Title:

 

Vice President, Human Resources

 

Date signed:

 

4/2/2007

 

Solely for purposes of Section 4:

Sensus Metering Systems (Bermuda 1) Ltd.

/s/ Peter Mainz

By:

 

CFO

Title:

 

PETER MAINZ

 

Separation Agreement